 Case 3:17-cv-00108-GPC-MDD Document 749 Filed 12/19/18 PageID.64741 Page 1 of 3



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   IN RE: QUALCOMM LITIGATION                        Case No.: 3:17-cv-108-GPC-MDD
11
                                                       TRIAL PREPARATION AND
12                                                     SCHEDULING ORDER
13
14
15
16         A pretrial conference was held on November 30, 2018. After discussing trial
17   related issues with counsel, the Court orders as follows:
18                                         TRIAL DATE
19         The Court sets a jury trial in this matter for April 15, 2019, at 9:00 a.m. The trial
20   will last fourteen days. Each side will be limited to 35 hours per side for evidence.
21             PROPOSED FINDINGS OF FACT & CONCLUSIONS OF LAW
22         The parties are directed to submit, by February 15, 2019, proposed findings of
23   fact and conclusions of law for all causes of actions, claims, and defenses to be decided
24   by the Court at trial. Findings of fact shall be set forth in simple declarative statements
25   that are separately numbered. Conclusions of law shall be supported by citation to
26   approipriate legal authority. The proposed findings of fact and conclusions of shall be
27   filed using CM/ECF, and also emailed to chambers in Word format.
28

                                                   1
                                                                                3:17-cv-108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 749 Filed 12/19/18 PageID.64742 Page 2 of 3



1                                      MOTIONS IN LIMINE
2            The parties are directed to file all motions in limine by February 15, 2019. Any
3    responses shall be filed by March 1, 2019. No replies shall be filed. The parties are
4    limited to 15 motions in limine per side. Each motion in limine and each opposition shall
5    be limited to 6 pages in length. The parties may request leave to file additional motions
6    in limine for good cause shown. A hearing on the motions in limine will be held on
7    March 14, 2019, at 1:30 p.m.
8                                      JURY INSTRUCTIONS
9            The parties shall file joint proposed jury instructions and general and/or special
10   verdict forms, including any objections, on or before February 15, 2019. The parties
11   note in their Proposed Final Pretrial Conference Order that the Court will need to
12   interpret disputed provisions of several contracts. Consequently, the parties must file a
13   joint brief identifying any disputed contract provisions and identifying the parties’
14   respective positions on the disputed provisions. A hearing to finalize the jury instructions
15   will be held on March 28, 2019, at 1:30 p.m.
16                                      DAUBERT MOTIONS
17           The parties are directed to file any Daubert motions on or before February 14,
18   2019. Any responses shall be filed by March 1, 2019. Replies must be filed by March
19   8, 2019. The parties are limited to 7 motions per side. Each motion and each opposition
20   shall be limited to 10 pages in length. Any replies are limited to 5 pages each. A hearing
21   on the Daubert motions is set for March 21, 2019, at 1:30 p.m.
22                                    JURY QUESTIONNAIRE
23           The parties are directed to submit a joint proposed jury questionnaire by March 1,
24   2019.
25                                      TRIAL NOTEBOOK
26           The parties are directed to submit directly to chambers, on or before March 24,
27   2019, a tabbed joint trial notebook containing a table of content and hard copies of the
28   following documents, all of which should also be filed using CM/ECF:

                                                    2
                                                                                 3:17-cv-108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 749 Filed 12/19/18 PageID.64743 Page 3 of 3



1         1.    The operating pleading complaints, cross complaints, third party complaint,
2               and answers;
3         2.    Separate trial briefs, not to exceed 20 pages in length;
4         3.    If the parties wish, proposed voir dire questions to be asked by the Court;
5         4.    A joint statement of the case in a form suitable to be read to the jury,
6               including objections, if any;
7         5.    Any stipulations or agreements, in a form suitable to be read to the jury;
8         6.    A joint witness list in table format, including columns designated for the
9               party that will be calling the witness, time estates for direct and cross-
10              examination, and a brief description of each witness’s testimony;
11        7.    A joint list of deposition designations, if any;
12        8.    A joint exhibit list in table format, including columns designated for exhibit
13              numbers, a description of the exhibits, whether the admissibility of any
14              exhibit is disputed, the date an exhibit is marked, and the date an exhibit is
15              admitted; and
16        9.    Joint proposed general and/or special verdict forms, including any
17              objections.
18        IT IS SO ORDERED.
19   Dated: December 19, 2018
20
21
22
23
24
25
26
27
28

                                                 3
                                                                               3:17-cv-108-GPC-MDD
